Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, corresponding claims 1-14 and 17 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that the method claims 15, 16, 18 would not be an undue search and/or examination burden if those claims were searched and examined along with claims 1-14 and 17.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because structures of the apparatus claims 1-14 and 17 of a cutting machine including at least one guide tube, a blade, and at least one holding magnet, could be searched in B26D7/2628, B26D1/0006, 147, and B26D7/01. 
However, the method claims 15, 16, 18 including a guide tube, a blade, and a holding magnet, and a step of a blade sweeping over a guide tube cross-section along an end face of the guide tube (emphasis added), could be searched B26D1/157, 0006, 7/00,32, 01, 2635, 3/161, 2210/02, 2001/0053 with additional search queries “a blade sweeping over a guide tube cross-section along an end face of the guide tube”.
Most importantly, art applicable to one group would likely not be applicable to another group, thus leading to divergent examination processes. See the previous restriction requirement, mailed out 07/21/2021 for purposes of restriction.
The requirement is still deemed proper and is therefore made FINAL.
Please note that the method claims will be considered and rejoined later if the method claims direct to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product (apparatus) claim for that process invention to be rejoined. See MPEP 821.04 (b) “Rejoinder of Process Requiring an Allowable Product”.

Priority
Receipt is acknowledged of a certified copy of foreign application DE 102018132654.8.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 04/27/2020 are being considered by the examiner.
Drawings
The drawings are objected to because the reference “2” in Figures 1A-C is not clear what it is pointing to (see Applicant’s spec, Paras. 80-82 recites “displacement direction 2 of the blade axis 3’ ”), therefore, it should be pointed in a horizontal arrow, where the reference “23” is, and also the reference “23” is unclear what it is pointing to (see Applicant’s spec, Para. 97 recites “an internal thread 23). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” in Figures 1A-D is pointing a quick release for the blade, in Figures 2A-C is pointing a rotation arrow, and Figure 2C is pointing a fastener of the guide tube 1. Also, Figure 2C shows the reference “1” pointing two different locations and unclear what it is for.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference “11.2” in Figures 2B, C is not in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract is run-on sentence and worded throughout making it confusion what is actually being disclosed. What is the cutting spacing? What is the “zero” referring to? What is the outlet side? Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paras, 28-29 are objected, for an example, recites “100 N and 10 N” should be read from low number to high number as –10 N and 100 N--.
Paras. 79, 86, 89 recites (switching axis 1’) and also, Para. 56 recites rotation axis 1’).   Appropriate correction is required.
Claim Objections
Claims 3-4, 8, 12-13 are objected to because of the following informalities: 
Claim 3, line 4 “the tensile force” should read –a tensile force--.
Claim 3, lines 2 and 4 “the holding magnet’ should read –the at least one holding magnet--. Claims 4 and 12-13 have the similar issue.
Claim 8, “the guide tube” should read –the at least one guide tube--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, the language “running” used in the term “at least one guide tube running in a longitudinal direction” is unclear. See Applicant’s specification, Para. 56 recites “a guide tube revolver 1…mounted rotatably around a rotation axis 1’ ” and Para. 61 recites “the longitudinal direction 10” as seen in Figure 1A. It appears that the at least one guide tube is rotated about the longitudinal direction. Therefore, the language is unclear. Is Applicant trying to claim “at least one guide tube extending 
Claim 1, the term “a blade positioned in the longitudinal direction at a cutting end face of the at least one guide tube” is unclear. See Para. 61 and Figures 1A-D, the blade is positioned in a transverse direction or perpendicular to the longitudinal direction for slicing the material. Thus, the term is unclear.
The term "near" in claim 1, lines 9 and 14 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close is the at least one holding magnet be to be considered as “near” the cutting end face or an outlet side of the at least one guide tube?
Claim 7, it is unclear what the variety number beginning with 1.4-1.46 and subsequent counter number between 16 and 34 refers to.
Claim 10, “a plurality of holding magnets” is unclear whether the plurality of holding magnets refer to the at least one holding magnet or additional holding magnets and not relative to the at least one holding magnet.
Claim 10, “a guide tube” is unclear whether the guide tube refers to the at least one guide tube of claim 1 or an additional guide tube.
Claim 12, the language “consisting of” used in the term “a guide tube turret consisting of a plurality of discs…the holding magnet” is unclear because Applicant’s para. 56 recites “a guide tube revolver 1… is mounted rotatably around a rotation axis 1'”, which intrinsically has mounting structures of some sorts. Thus, the language “consisting of” is unclear.
Claim 12, the last sentence “so that its front surface passes in front of the holding magnet” is unclear and having two issues. First, what is the “its” referring to? Second, the language “passes” is unclear what it meant in this sentence. Is Applicant trying to claim “an end surface of the frontmost of the plurality of discs is below front of the holding magnet”?
 Claim 14, “the magnetic holder” lacks of antecedent basis. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced structure. 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkl (US 2011/0226101).
Regarding claim 1, as best understood, Volkl shows a cutting machine (Figures 1-10a,b) for cutting a material (2) into slices (2a, Figures 10a,b), the cutting machine comprising:
at least one guide tube (1a of a revolver 1, Figure 3) extending in a longitudinal direction (10, Figure 1b), the at least one guide tube having with a guide tube opening at a receiving end face (Figure 3, there is an opening for receiving the material 2) for receiving the material to be cut,
a blade (8, Figure 4) positioned perpendicular or transverse in the longitudinal direction at a cutting end face of the at least one guide tube (Figure 10a, the blade 8 is positioned at a cutting end face of the tube 1a for slicing the material),
at least one holding magnet (Para. 202 recites “magnets 33”) in the at least one guide tube positioned in the longitudinal direction “near” or proximal to the cutting end face of the at least one guide tube (Para. 202), wherein the at least one holding magnet pulls the blade into contact with the cutting end face of the guide tube (Para. 202 and Figure 10a), 
wherein in a penetration direction of the blade into a guide tube cross-section (a cross-section is a section perpendicular to the longitudinal direction), the at least one holding magnet is disposed “near” an outlet side of the guide tube cross-section (as the claim is written, it does not provided where the outlet side of the guide tube cross-section, therefore, Volkl’s Figure 10a shows the outlet side of the guide tube cross-section is an out opening for material extruding out to be cut).
Regarding claim 2, Volkl shows that the at least one holding magnet is arranged transversely to the penetration direction of the blade close to perimeter of the guide tube cross-section (Figure 1a).
Regarding claim 3, Volkl shows that the holding magnet is positioned in the longitudinal direction at a position relative to the cutting end face of the guide tube (Figure 1a), that the tensile force of the holding magnet at the cutting end face reaches a predetermined minimum tensile force (as the claim is written, it is not defined what the predetermined minimum tensile force is, Volkl’s specification, para. 202 recites “constantly attract the blade…at the face of forming tube revolver 1”, which inherently has a predetermined minimum tensile force and meets this limitation. Also, see claim 8 of Volkl “magnets continuously pull the blade against the face”).
Regarding claim 8, as best understood, Volkl shows that the blade is a blade “ground” only on a side of the blade opposite the at least one guide tube (Figure 8c, the blade 8 has a ground surface or a tapered surface opposite the guide tube).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 are rejected under 35 U.S.C. 103 as being patentable over Volkl in view of Zhu (US 2013/0298741).
Regarding claim 4, Volkl shows all of the limitation as stated in claim 1 above except that the at least one holding magnet is adjustable along the longitudinal direction.
Zhu show a slicer (Figures 1-5) having a magnet (114) adjustable (Para. 68) via a screw (118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the magnets and the at least one guide tube (revolver) of Volkl to have an adjuster for adjusting at least one magnet, as taught by Zhu, in order to allow to provide a proper magnet attracting force to the blade.
Regarding claim 11, the modified cutting machine of Volkl shows that the at least one holding magnet is arranged transversely to the penetration direction of the blade closer than 30 mm to the perimeter of the guide tube cross-section (Figure 10a of Volkl, the magnets are near to or very close to the perimeter of the guide tube cross-section) and the at least one holding magnet is detachably fastened to the guide tube (this magnet of the modified cutting machine intrinsically is detachably fastened as disclosed in Para. 33 “without requiring removal of the magnet 114”).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Reifenhaeuser (US 2011/0203434).
Regarding claims 5-6, Volkl shows all of the limitation as stated in claim 1 above, but it is not clear that a thickness of the blade is less than 10mm as set forth in claim 5 and an extension of the blade in the penetration direction is at least 10mm as set forth in claim 6 or not.
Reifenhaeuser shows a slicer (Figures 1-5) having a blade (10), wherein the blade has a thickness less than 10mm and an extension from the center blade in a penetration direction at least 10mm (Para. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to have a thickness less than 10mm and an extension from the center blade in a penetration direction at least 10mm, as taught by Reifenhaeuser, in order to allow to the blade to completely slice the material and to have force required for the cutting process is reduced (Para. 16 of Reifenhaeuser).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Levsen (US 2010/0323591).
Regarding claim 7, as best understood, Volkl shows all of the limitation as stated in claim 1 above except that the blade is made of soft magnet stainless steel.
Levsen shows a rotary blade used for a meat processing (Para. 40), wherein the blade is made of a magnetic stainless steel that is magnetically attracted to magnets (Para. 38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to be made of a magnetic stainless steel that is magnetically attracted to magnets, as taught by Levsen, in order to allow to the blade to be magnetically attracted to magnets, easily to clean, and corrosion resistant.
With regards to a “soft” magnetic stainless steel, since the claim is not defined or given a guidance how soft of the magnetic stainless steel is, the stainless steel is considered a soft steel in some degrees. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the blade to be made of a “soft” magnetic stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., in order to allow the blade to be easily flexed and pulled against the end face of the revolver.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl.
Regarding claims 9-10, Volkl shows all of the limitation as stated in claims 1 and 3 above except that the minimum tensile force of  individual holding magnet is between 10N and 100N or a total of the minimum tensile force of all holding magnets are between 4N and 400N.
  Volkl teaches the plurality of magnets (33, Para. 202) each intrinsically has the minimum tensile force to pull the blade against the end face of the revolver (1), but it is not clear it is between 10N and 100N or a total of the minimum tensile force of all holding magnets are between 4N and 400N.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnets of any reasonable tensile force range including the claimed range (40 N to 400 N of total magnets or 10 N to 100 N of each individual magnet), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or tensile force ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or total tensile force ranges of numerous holding magnets depending on the size and shape, and structural material of the blade that requirements to be pulled against the end face of the revolver.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Scattolin (US 2014/0345434).
Regarding claim 17, Volkl shows all of the limitation as stated in claim 1 above except that the blade is made of a material having a nickel content of a maximum of 2.5% by weight, a carbon content of a maximum of 1.2% by weight, and a chromium content of at least 10.5% by weight.
Scattolin teaches a slicing blade (Figure 1), which is made of a material having a nickel content of between 1-5% by weight, a carbon content of between 3-5% by weight, and a chromium content of at least 10-18% by weight (Paras. 34-41). Scattolin also suggests to use a low carbon content of stainless steel with carbon content of .12% or 2%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to be made of a material having a nickel content of a maximum of 2.5% by weight, a carbon content of a maximum of 1.2% by weight, and a chromium content of at least 10.5% by weight., as taught by Scattolin, in order to provide a high corrosion resistance for a blade (Para. 30 of Scattolin) and prevent generating cracks (Paras. 31 of Scattolin).
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claim 12 does not anticipate or render obvious the features of a guide tube turret that comprises a plurality of discs positioned one another in an axial direction and the at least one holding magnet inserted from a rear side into a blind hole in a frontmost one of the plurality of discs facing the blade, in combination with the limitations as set forth in the independent claim and any intervening claims.  
The closest art, Volkl’s reference teaches all limitation as stated in claim 1 above including a guide tube turret (revolver 1) that comprises a plurality of discs (5a-c) positioned one another in an axial direction and the magnets that are integrated with the lower face of the revolver without a blind hole for receiving the magnets.
Zhu teaches an adjustable magnet within a through hole.
Therefore, the limitation of a blind hole of the frontmost disc for receiving magnets as set forth in the claim 12 could not be considered an obvious expedient of the combination, the claimed instant invention requires the blind hole of the frontmost disc for receiving magnets for reason purposes of the invention (see claims 4 and 11 “adjustable” and “detachably” of the magnets, and Applicant’s specification, para. 97 “The magnetic holder 25 can be sealed against the inner circumference of the blind hole 24”).
Claims 13-14 are considered to contain allowable subject matter because they are being dependent from the claim 12.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             10/6/2021